Citation Nr: 0520079	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than February 
16, 1999, for the grant of a total rating for compensation 
purposes based on individual unemployability.

2.  Entitlement to an effective date earlier than February 
16, 1999, for a 50 percent disability evaluation for 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor



INTRODUCTION

The veteran served on active duty from December 1976 to July 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased disability 
evaluation from 10 to 50 percent for the veteran's service-
connected depression and granted entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU), both granted effective from October 
17, 2000.

It is noted that the veteran was awarded an earlier effective 
date for each benefit from October 17, 2000, to February 16, 
1999, by an April 2002 decision review officer decision.

Although the RO certified only the issue of entitlement to an 
earlier effective date for the grant of a TDIU, the Board 
notes that in his November 2001 notice of disagreement, the 
veteran also raised the issue of entitlement to an earlier 
effective date for a 50 percent disability evaluation for 
depression.  The April 2002 Statement of the Case (SOC) 
listed only the issue pertaining to the effective date of the 
TDIU, but in the SOC, the RO also addressed the issue of an 
earlier effective date for depression.  In his July 2002 
substantive appeal, the veteran indicated that he wanted to 
appeal all issues addressed in the April 2002 SOC; thus, an 
appeal to the Board of the issue of entitlement to an earlier 
effective date for a 50 percent disability evaluation for 
depression has been perfected.

This case was before the Board previously in February 2004 
when it was remanded for additional development.  The 
requested development has been completed.

The Board notes that in April 2005 the veteran's 
representative submitted additional evidence to the Board 
that has not been reviewed by the RO in conjunction with the 
claims on appeal.  This evidence consists of an April 8, 2005 
letter from the Social Security Administration (SSA) 
indicating that the veteran receives disability 


benefits from that agency and that his entitlement to such 
benefits has been established from July 17, 1992, and 
December 2004 statements from each of two VA physicians 
describing the veteran's current disabilities and his current 
treatment therefor.  Although neither the veteran nor his 
representative has waived referral of the additional evidence 
to the agency of original jurisdiction for review and for 
preparation of a Supplemental Statement of the Case (SSOC), 
such action is not necessary in this case because the 
additional evidence is not pertinent to the veteran's claims.  
But cf. Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1353-54 (Fed. Cir. 2003).  The 
veteran's current diagnoses and treatment, as discussed in 
the letters from VA physicians, do not pertain to the 
severity of his psychiatric disability or his employability 
prior to February 16, 1999.  Although the veteran's receipt 
of disability benefits from the SSA since July 1992 does 
pertain to his employability prior to February 16, 1999, 
other evidence contained in the record and already considered 
by the RO establishes indisputably that SSA has been 
determined that the veteran has been unemployable since then.  
Specifically the Board notes that a July 1, 2002 letter from 
the SSA to the veteran states, "You started receiving SSI 
benefits in [July 1992] because you were disabled."  This is 
essentially the same information contained in the April 8, 
2005 letter from the SSA.  Therefore, the additional evidence 
does not pertain to the veteran's claims and need not be 
addressed further by the Board or the RO.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.



2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

3.  The veteran filed a claim for an increased disability 
rating for depression on January 21, 1999.

4.  Since April 8, 1998, but no earlier, the veteran's 
service-connected depression has been manifested by 
disturbances of mood and motivation that resulted in 
occupational and social impairment with reduced reliability 
and productivity.

5.  The veteran filed a claim for a total rating for 
compensation purposes based on individual unemployability on 
December 8, 1994.

6.  From December 8, 1993, to February 5, 1997, the veteran's 
service-connected lumbosacral strain was evaluated as 40 
percent disabling; during that period, service connection was 
not in effect for any other disability.

7.  From February 6, 1997, to April 7, 1998, the veteran's 
service-connected lumbosacral strain was evaluated as 40 
percent disabling, and service connection was in effect for 
depression, rated as 10 percent disabling.

8.  The veteran did not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability prior to April 8, 1998.

9.  The veteran has three years of high school education; he 
has two years of technical training in upholstery and has 
worked as a supply clerk in service.  He has a long history 
of unemployment, interrupted by a short period of employment 
in 1994.

10.  The evidence does not show that the veteran's service-
connected disabilities were of such severity as to preclude 
substantially gainful employment prior to April 8, 1998.

11.  Since April 8, 1998, the veteran's lumbosacral strain 
has been evaluated as 40 percent disabling, and his 
depression has been evaluated as 50 percent disabling.

12.  Since April 8, 1998, the veteran's service connected 
disabilities have met the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

13.  The evidence shows that the veteran's service-connected 
disabilities have been of such severity as to preclude 
substantially gainful employment since April 8, 1998.


CONCLUSION OF LAW

1.  The veteran is entitled to an effective date of April 8, 
1998, but no earlier, for the grant of a 50 percent 
disability evaluation for service-connected depression.  
38 U.S.C.A. §§ 1155, 5110(a) (West 2002); 38 C.F.R. §§ 
3.400(o), 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2004).

2.  The veteran is entitled to an effective date of April 8, 
1998, but no earlier, for a total rating for compensation 
purposes based on individual unemployability.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400(o), 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.



As discussed below, VA fulfilled its duties to inform and 
assist the veteran on the veteran's earlier effective date 
claim.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

In the present case, a substantially complete application for 
the veteran's claim of entitlement to a TDIU was received on 
December 8, 1994.  A substantially complete application for 
the veteran's claim of an increased disability evaluation for 
his service-connected depression was received on January 21, 
1999.  Thereafter, in a rating decision dated in July 2001, 
the veteran's claim for a TDIU was granted, and the veteran 
was awarded a 50 percent disability evaluation for his 
service-connected depression.  The veteran thereafter filed a 
notice of disagreement with the effective date for the grant 
of the TDIU and the award of a 50 percent disability rating 
for service-connected depression.  Only after that rating 
action was promulgated did VA, on April 8, 2004, provide 
notice to the veteran regarding what information and evidence 
is needed to substantiate his earlier effective date claims, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  While the notice 
provided to the veteran on April 8, 2004, was not given prior 
to the first AOJ adjudications of these claims, the notice 
was provided by VA at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, the veteran's case was readjudicated.  A 
Supplemental Statement of the Case (SSOC), re-adjudicating the 
veteran's earlier effective date claims, was provided to the 
veteran in February 2005.  This action essentially cured the 
error in the timing of the notice.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
harmful to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA dated on April 8, 2004, 
complied with these requirements.

As for VA's duty to assist a veteran, the veteran's service 
medical records, private medical records, records from 
Goodwill Industries, and VA medical records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to the veteran's employability status) records 
exist that have not been obtained.  In response to the April 
8, 2004, letter from VA, the veteran responded that he had no 
additional evidence to submit.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Further, VA's efforts have substantially 
complied with the instructions contained in the February 2004 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the veteran resulting from this Board decision does not 
affect the merits of his claims or 


his substantive rights, for the reasons discussed above, and 
is therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
contentions by the veteran and his representative, records of 
VA treatment of the veteran dated from October 1981 to July 
2003, private medical records for treatment of the veteran 
dated from March 1982 to April 1997, and reports of VA 
examinations of the veteran conducted in February 1997, April 
1998, and April 2000.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows or fails to show regarding his claim.

The veteran is seeking an effective date earlier than 
February 16, 1999, for the grant of entitlement to a TDIU and 
the assignment of a 50 percent disability evaluation 


for his service-connected depression.  Section 5110(a) of 
Title 38, United States Code, provides that "[u]nless 
specifically provided otherwise in this chapter, the 
effective date of . . . a claim for increase[] of 
compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
Title 38, United States Code, provides otherwise by stating 
that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
The rules governing effective dates for increased ratings 
apply to TDIU claims.  See Hurd v. West, 13 Vet. App. 449 
(2000).

Section 3.400(o) of Title 38, Code of Federal Regulations, 
implement United States Code sections 5110(a) and (b)(2).  
Section 3.400(o) provides for effective dates as follows:

Increases . . . (1) General.  Except as provided in 
paragraph (o)(2) of this section . . . , date of 
receipt of claim or date entitlement arose, 
whichever is later.  

(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.  

38 C.F.R. § 3.400(o) (2004).

Accordingly, three possible dates may be assigned depending 
on the facts of the case.  First, if an increase in the level 
of disability occurred after the claim was filed, the 
effective date is the date that the increase is shown to have 
occurred (date entitlement arose).  Second, if an increase in 
disability precedes the claim by a year or less, then the 
effective date is the date that the increase is shown to have 
occurred (factually ascertainable).  Third, if an increase in 
disability precedes the claim by more than a year, then the 
effective date is the date that the claim is received (date 
of claim).  See Harper v. Brown, 10 Vet App 125, 126 (1997).

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2004).


1.  Increased disability evaluation for depression

The veteran's representative argues that the veteran's claim 
for an increased rating for depression was filed on February 
6, 1997, because the veteran had filed a notice of 
disagreement with the initial disability rating assigned in a 
May 1998 rating decision.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran's representative acknowledges, 
however, that the veteran did not perfect an appeal of that 
issue following the issuance of an SOC by the RO in November 
1999.  Alternatively, the veteran's representative argues 
that the claim for an increased disability evaluation for 
depression had been pending since July 22, 1993, the date 
when the veteran's claim for an increased disability rating 
for his service-connected lumbosacral strain had been filed.  
According to this theory, the veteran's claim for an 
increased disability rating for his service-connected 
lumbosacral strain was a claim for a TDIU.  Because the 
veteran later became service-connected for depression, his 
pending TDIU claim thereby encompassed the claim for an 
increased disability rating for depression.  The Board finds 
neither theory to be logically persuasive.  Neither the 
veteran's failure to perfect the appeal of his increased 
rating claim for depression nor the veteran's claim for a 
higher disability evaluation for his lumbosacral strain 
indicates an intent to seek a higher disability rating for 
depression.

In the July 2001 rating decision granting the 50 percent 
disability evaluation for depression, the RO assigned an 
effective date of October 17, 2000, the date the veteran was 
hospitalized for depression.  In an October 2001 decision 
review officer decision, the RO, with little explanation, 
assigned an earlier effective date of 


February 16, 1999, the date on which the RO determined that 
the veteran had filed a VA Form 21-8940, Veteran's 
Application of Increased Compensation Based On 
Unemployability.  The Board first notes that the VA Form 21-
8940 was actually filed on January 21, 1999.  (The next 
subsequent documents in the veteran's claims file were filed 
on February 16, 1999.)  The veteran's claim included a 
statement from a VA physician that the veteran's spine and 
psychiatric disabilities rendered him unemployable.  Thus, 
resolving any doubt in the veteran's favor, the Board finds 
that the preponderance of the evidence shows that the 
allegations of TDIU, received on January 21, 1999, included a 
claim for an increased rating for the veteran's psychiatric 
disorder.  The preponderance of the evidence is against 
finding that a pending claim for an increased rating for the 
veteran's depression predated the January 21, 1999 claim.  
See 38 C.F.R. §§ 3.155, 3.157 (2004).

The next question to be answered, in order to determine the 
effective date of grant of the 50 percent rating, is when the 
increase in disability occurred.  As the Board has determined 
that the earliest date of the veteran's increased rating 
claim is January 21, 1999, he could be granted an effective 
date as early as January 21, 1998, if it were factually 
ascertainable that an increase in disability had occurred 
within that year.

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).

Under Diagnostic Code 9434 for major depressive disorder, 30 
and 50 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2004).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  The diagnoses and classification 


of mental disorders must be in accordance with DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130 (2004).

In this case, the earliest evidence of psychiatric treatment 
of the veteran for depressive reaction is the report of an 
April 8, 1998 VA mental disorders examination.  The veteran 
reported that he had last worked in 1995.  The examiner 
described the veteran's mood as definitely depressed.  In an 
October 19, 1998 statement, a VA physician indicated that the 
veteran was unable to work because of his depression and 
chronic back problems.  Considering these records together, 
and resolving any doubt in favor of the veteran, the Board 
finds that the evidence shows that the veteran met the 
criteria for a disability rating of 50 percent for his 
service-connected depression on April 8, 1998, at which time 
his disability was manifested by disturbances of mood and 
motivation that resulted in occupational and social 
impairment with reduced reliability and productivity.  The 
Board observes that the next earlier pertinent evidence dates 
from February 1997.  The report of a VA orthopedic 
examination at that time indicates that the veteran was 
tearful throughout the examination and that the examiner 
recommended psychiatric evaluation of the veteran.  That 
report, however, preceded the veteran's increased rating 
claim by more than one year.  The Board has also reviewed the 
evidence that post-dates April 1998, see Hazan v. Gober, 10 
Vet. App. 511, 521 (1992), but it contains no findings or 
opinions as to the severity of the veteran's depression prior 
to April 8, 1998.

Because the evidence shows that an increase in disability 
preceded the January 1999 claim by a year or less, the Board 
may assign an earlier effective date of April 8, 1998 for the 
50 percent rating.  However, the preponderance of the 
evidence is against any effective date prior to that time, 
and the claim must otherwise be denied.  Because the 
preponderance of the evidence is against the assignment of an 
effective date prior to April 8, 1998, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the 
benefit of the doubt rule applies only when the positive and 
negative evidence renders a decision "too close to call").


2.  TDIU

The veteran's representative argues that the veteran's claim 
for a TDIU had been pending since July 22, 1993, the date 
when the veteran's claim for an increased disability rating 
for his service-connected lumbosacral strain had been filed.  
According to this theory, the veteran's claim for an 
increased disability rating for his service-connected 
lumbosacral strain was a claim for a TDIU.  However, the 
veteran's representative also argues that the veteran became 
unemployable in 1994-after filing his increased rating claim 
in July 1993.  Resolving any doubt in the veteran's favor, 
the Board agrees with the latter theory advanced by the 
veteran's representative and finds that the veteran began 
alleging that he was unemployable due to his service-
connected lumbosacral strain on December 8, 1994, when the 
veteran filed a statement alleged that he had been terminated 
from a vocational rehabilitation program because of severe 
back pain.  In support of this finding, the Board notes that 
an April 1996 Remand from the Board specifically referred the 
issue of entitlement to a TDIU to the RO.  The preponderance 
of the evidence is against finding that a pending claim for 
TDIU predated the December 8, 1994 claim.  See 38 C.F.R. §§ 
3.155, 3.157 (2004).

The next question to be answered, in order to determine the 
effective date of grant of TDIU, is when entitlement to a 
TDIU arose.  As the Board has determined that the earliest 
date of the veteran's claim is December 8, 1994, an effective 
date as early as December 8, 1993, could be granted.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2004).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 


a.  Prior to April 8, 1998

From December 8, 1993, to February 5, 1997, the veteran's 
service-connected lumbosacral strain was evaluated as 40 
percent disabling.  During that period, the veteran was not 
service connected for any other disability, and his sole 
service-connected disability was rated as less than 60 
percent disabling.  From February 6, 1997, to April 7, 1998, 
the veteran was also service-connected for depression, which 
was rated as 10 percent disabling.  His combined disability 
rating, based upon his service-connected depression and his 
service-connected lumbosacral strain during that period was 
less than 70 percent.  Therefore, prior to April 7, 1998, the 
veteran did not meet the schedular criteria for consideration 
of unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b) (2004).  Rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (2004).  The rating board did not refer 
this case for extra-schedular consideration.

The veteran has three years of high school education.  He 
also has two years of technical training in upholstery and 
worked as a supply clerk in service.  He has a long history 
of unemployment, interrupted by a short period of employment 
in 1994.  Although, the veteran does not appear to have been 
regularly employed from December 1993 to April 7, 1998, he 
was not unemployable due to his service-connected lumbosacral 
strain and depression.  In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

Although the veteran has been determined to be unemployable 
by the Social Security Administration (SSA) since July 1992, 
VA is not bound by that 


determination although it is certainly "pertinent" to the 
veteran's claim.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  In this case, 
the decision and supporting documents that are the basis for 
the determination by the SSA are not available.  In addition 
to his two service-connected disabilities, the veteran's 
medical history includes treatment for diabetes mellitus, 
hypertension, and substance abuse.  Therefore, the finding by 
the SSA cannot be used to establish unemployability due 
solely to the veteran's service-connected disabilities.

There are no medical opinions of record that the veteran was 
incapable of doing any type of productive work due to his 
service-connected disabilities prior to April 8, 1998.  In 
this case, as in Van Hoose, there is simply no evidence of 
unusual or exceptional circumstances to warrant referral for 
extra-schedular consideration of a total disability rating 
based on the veteran's service-connected disability.

The Board notes that the veteran attempted on at least one 
occasion to participate in a VA vocational rehabilitation 
program prior to April 1998.  In 1993-94, the veteran failed 
to keep appointments following his initial industrial-
psychological evaluation and was discharged from the program.  
This does not mean, however, that he was incapable of 
obtaining employment positions.

Even if the veteran was unable to engage in prolonged 
physical activity as a result of his service-connected back 
disability, there is no evidence showing that he is unable to 
be gainfully employed in sedentary positions.  The rating for 
the veteran's depression reflected only occupational and 
social impairment due to mild or transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).  In this 
case, the preponderance of the evidence is against finding 
that the veteran's service-connected disabilities made the 
veteran unemployable prior to April 8, 1998.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 50 percent combined disability evaluation in effect 
prior to April 7, 1998, the preponderance of the evidence is 
against the veteran's claim that he was precluded from 
securing substantially gainful employment solely by reason of 
his service-connected disabilities or that he was incapable 
of performing the mental and physical acts required by 
employment due solely to his service-connected disabilities, 
even when those disabilities are assessed in the context of 
subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that 
entitlement to a TDIU did not arise prior to April 8, 1997.


b.  From April 8, 1998

Based upon the disability evaluation assigned previously by 
the RO for the veteran's service-connected lumbosacral strain 
and by the determination made above by the Board in this 
decision, since April 8, 1998, the veteran's service-
connected lumbosacral strain has been evaluated as 40 percent 
disabling and his service-connected depression has been 
evaluated as 50 percent disabling.  Each of the veteran's 
disabilities has been rated as 40 percent disabling or more.  
The combined rating for the veteran's disabilities is 70 
percent.  38 C.F.R. § 4.25, Table I (2004).  Therefore, the 
veteran has met the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), since April 8, 
2004.

The medical evidence of record indicates that the veteran has 
been incapable of doing productive work due to his service-
connected disabilities since April 8, 1998.  As noted above, 
the combination of an April 1998 VA mental disorders 
examination and an October 1998 statement from a VA physician 
treating the veteran show that the veteran's service-
connected psychiatric disorder increased in severity in April 
1998 and that the veteran has been rendered unemployable 
since that time due to his service-connected disabilities.  
While neither of the veteran's service-connected disabilities 
likely solely renders him unemployable, the combined effect 
of these disabilities on the veteran's physical and mental 
capabilities render him unemployable.  In short, the 
preponderance of the evidence shows that the veteran has been 
precluded from substantially gainful employment due to his 
service-connected disabilities since April 8, 1998.  The 
Board concludes entitlement to a TDIU arose on that date.

Therefore, the Board may assign an earlier effective date of 
April 8, 1998 for grant of a TDIU.  However, the 
preponderance of the evidence is against any effective date 
prior to that time, and the claim must otherwise be denied.  
Because the preponderance of the evidence is against the 
assignment of an effective date prior to April 8, 1998, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close 
to call").


ORDER

Entitlement to an effective date of April 8, 1998, but no 
earlier for a 50 percent disability evaluation for the 
veteran's service-connected depression is granted, subject to 
the provisions governing the award of monetary benefits.

Entitlement to an effective date of April 8, 1998, but no 
earlier for a total rating for compensation purposes based on 
individual unemployability is granted, subject to the 
provisions governing the award of monetary benefits.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


